Exhibit 10.1

 



TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Transition, Separation and General Release Agreement (“Transition
Agreement”) is entered into by and between Kristin Savilia (“Ms. Savilia”) and
XO Group Inc. (“Company”) as of the 14th day of September, 2016 (“Agreement
Date”), and hereby supersedes and replaces in its entirety that certain term
sheet dated September 8, 2016 between Ms. Savilia and the Company in the form
attached hereto as Exhibit A (the “Term Sheet”). The parties agree as follows,
in exchange for the mutual consideration described herein, the sufficiency of
which is mutually acknowledged:

 

1.        The Company will provide Ms. Savilia with the payments and benefits
specified in Section 3 below in consideration for the promises, commitments, and
representations she makes in this Transition Agreement and the performance of
its terms and conditions, so long as she executes this Transition Agreement,
does not revoke it, and fulfills the promises and commitments to which she has
agreed herein (provision of certain payments and benefits are also contingent on
her signing and not revoking the Renewal Release (as defined below)).

 

2.       Ms. Savilia and the Company have agreed that her employment with the
Company and its affiliates shall terminate effective December 31, 2016 (or, if
earlier, Ms. Savilia’s employment termination date) (such actual date of
termination, the “Separation Date”). The period beginning on the Agreement Date
and ending on the Separation Date shall be referred to herein as the
“Transitional Employment Period.” Effective as of September 7, 2016, Ms. Savilia
resigned from all offices and positions held with the Company and all of its
affiliates, except for her continued employment as provided in Section 2(a)
below. Ms. Savilia acknowledges and agrees that, since September 7, 2016, she
has not been, and after September 7, 2016, she will not be, authorized to
conduct business on behalf of the Company or any of its affiliates, including,
but not limited to, entering into contracts on behalf of such Company or
affiliate, or to otherwise incur any liability or obligation in the name or on
behalf of such Company or affiliate. Ms. Savilia agrees that, as requested by
the Company from time to time, she will execute such other documents as may be
necessary to evidence her removal from such positions.

 

During the Transitional Employment Period:

 

(a)Ms. Savilia will serve, on a regular full-time basis, as a non-officer
employee of the Company and have the title of Senior Advisor, Local Marketplace,
and will perform such duties and services as are requested by the Company (which
duties and services will generally include, but not be limited to, the diligent
and cooperative transition of her duties and responsibilities from her prior
role as the Company’s President, Local Marketplace);

 

(b)Ms. Savilia shall use her best efforts, business judgment, skills, and
knowledge to the advancement of the business and interests of the Company and
its affiliates and she will serve the Company loyally and faithfully and in
accordance with all Company policies as may be in effect;

 

(c)Ms. Savilia will receive continuation of her current base salary payments in
accordance with the Company’s standard payroll policies and will continue to
participate on an active employee basis in all Company sponsored welfare and
benefit plans;

 

(d)Ms. Savilia will be entitled to use personal time and vacation benefits at
the same level and in the same manner that she used such time and benefits
immediately prior to the Agreement Date provided that she continues to comply
with her performance obligations hereunder; and

 



 

 



 

(e)Ms. Savilia will continue to vest in all stock option and restricted stock
awards issued to her by the Company, and outstanding as of the Agreement Date,
in accordance with the terms and conditions of the Company’s 2009 Stock
Incentive Plan (the “Plan”), notices of grant and option or restricted stock
award agreements.

 

3.       Separation Payments and Benefits. In connection with Ms. Savilia’s
separation of employment with the Company, she will receive any accrued, but
unpaid, base salary through the Separation Date and reimbursement for any
properly submitted, but unreimbursed, business expenses incurred on or prior to
the Separation Date and in accordance with Company policy. Ms. Savilia will be
entitled to receive vested benefits provided under any employee benefit plans
sponsored by or through the Company in which she participates (excluding any
benefit plans providing severance or similar benefits), in each case, in
accordance with the terms of such plan and applicable law. All equity awards
granted to Ms. Savilia by the Company under the Plan that are vested and
outstanding as of the Separation Date shall be treated in accordance with the
terms and conditions of the Plan and the applicable award agreement or other
document pursuant to which such awards were granted. All unvested equity awards
granted to Ms. Savilia by the Company under the Plan that are outstanding as of
the Separation Date shall be immediately forfeited, terminated and cancelled for
no consideration, and shall cease to be outstanding, except as otherwise
specifically provided in clauses (b) and (c) below. As consideration for Ms.
Savilia entering into this Transition Agreement, the Company shall provide Ms.
Savilia with the following severance consideration:

 

(a)Subject to the terms and conditions of this Transition Agreement, Ms. Savilia
shall be entitled to receive a cash bonus under the Company’s 2016 Executive
Bonus Plan in respect of the 2016 performance year, the amount of which will be
determined by the Company based on performance in a manner consistent with the
Company’s past practices for awarding bonuses, except that such 2016 cash bonus
award will be paid to Ms. Savilia, less applicable withholdings and deductions,
on or by the next payroll date following the first business day the Renewal
Release has become effective and is no longer subject to revocation under
applicable law (but in no event earlier than January 1, 2017 or later than March
15, 2017, and assuming Ms. Savilia’s execution of the Renewal Release occurs on
December 31, 2016 and assuming such release becomes effective without revocation
under applicable law on the 8th day following such execution, then in no event
later than January 15, 2017);

 

(b)Subject to the terms and conditions of this Transition Agreement, upon
termination of Ms. Savilia’s employment with the Company, the Company will take
action to waive the forfeiture of 24,830 shares of restricted stock granted to
her under the Plan and outstanding immediately prior to the Separation Date, and
cause the lapse of restrictions on such shares (which amount represents that
portion of the aggregate outstanding restricted stock awards held by Ms. Savilia
as of the Agreement Date that would have vested had her employment with the
Company continued through March 11, 2017). Such lapse of restrictions will occur
on the first business day after the date on which the Renewal Release has become
effective and is no longer subject to revocation under applicable law, and will
be subject to compliance with the Company’s insider trading policy and
applicable securities laws and stock exchange rules and regulations;

 

(c)Subject to the terms and conditions of this Transition Agreement, upon
termination of Ms. Savilia’s employment with the Company, the Company will take
action to waive the forfeiture of 10,964 unvested stock options granted to her
under the Plan and outstanding immediately prior to the Separation Date, and
cause the acceleration of vesting of such options (which amount represents that
portion of the aggregate outstanding stock option awards held by Ms. Savilia as
of the Agreement Date that would have vested had her employment with the Company
continued through March 11, 2017). Such acceleration of vesting will occur on
the first business day after the date on which the Renewal Release has become
effective and is no longer subject to revocation under applicable law;

 



 2 

 



 

 

(d)Subject to the terms and conditions of this Transition Agreement, if, within
the 30-day period following September 8, 2016, the Company terminates Ms.
Savilia’s employment without Cause (as defined in the 2011 letter agreement (as
defined below), and excluding any termination due to death or disability), then,
Ms. Savilia shall be entitled to receive (A) a lump sum payment equal to one
year of her annualized base salary, and (B) reimbursement (which shall be
taxable to Ms. Savilia) of the cost of continuation coverage pursuant to COBRA
for twelve (12) months following such termination, to the extent Ms. Savilia
timely elects such continuation coverage and is eligible, subject to the terms
of the applicable Company plan(s) and applicable law (for the avoidance of
doubt, the “cost of continuation coverage” shall mean any additional amount paid
by Ms. Savilia to the COBRA provider by such election compared to the amount of
premiums paid by her before the Separation Date (or as would have been payable
by her in the 2017 plan year, had she remained employed, as a result of premium
increases applicable to Company employees generally)); and

 

(e)Subject to the terms and conditions of this Transition Agreement, if, (1)
during the Transitional Employment Period, Ms. Savilia dies or becomes disabled
(within the meaning of Section 409A (as defined below)), or (2) following the
30-day period after September 8, 2016 and prior to December 31, 2016, the
Company terminates Ms. Savilia’s employment without Cause (excluding any
termination due to death or disability), then, in case of either clause (1) or
(2), Ms. Savilia (or her estate, in the case of death) shall be entitled to
receive (A) a lump sum payment equal to the amount of salary she would have
received as if her employment with the Company had continued from the date of
such death, disability or termination (as the case may be) through to and
including December 31, 2016 (the “severance period”), and (B) reimbursement
(which shall be taxable to Ms. Savilia) of the cost of continuation coverage
pursuant to COBRA for the severance period, to the extent Ms. Savilia (or any
applicable eligible dependent, in the case of death) timely elects such
continuation coverage and is eligible, subject to the terms of the applicable
Company plan(s) and applicable law. For the avoidance of doubt, the “cost of
continuation coverage” shall mean any additional amount paid by Ms. Savilia to
the COBRA provider by such election compared to the amount of premiums paid by
her before the Separation Date.

 

Notwithstanding anything herein to the contrary, in no event shall Ms. Savilia
be entitled to any payments or benefits under clause (a), (b) or (c) of this
Section 3 unless (1) her employment is terminated effective December 31, 2016
(or, if earlier, due to death or disability or if her employment is terminated
by the Company without Cause notwithstanding Ms. Savilia’s continued compliance
with her obligations hereunder to the satisfaction of the Company immediately
prior to such death, disability or termination, in which case Ms. Savilia (or
her estate in the case of death) will still be eligible to receive such payments
under clauses (a), (b) and (c), subject to clauses (2) and (3) of this
paragraph), (2) Ms. Savilia is in compliance with all of her obligations under
this Transition Agreement and the Employee Agreement (as defined below), and she
has not exercised her right to revoke as provided under Section 9(e) hereof, and
(3) not later than 60 days following such termination, the Renewal Release has
become effective and is no longer subject to revocation under applicable law.

 

Notwithstanding anything herein to the contrary, in no event shall Ms. Savilia
(or her estate in the case of death) be entitled to any payments or benefits
under clause (d) or (e) of this Section 3 unless (1) Ms. Savilia is in
compliance with all of her obligations under this Transition Agreement and the
Employee Agreement, and has not exercised her right to revoke as provided under
Section 9(e) hereof, and (2) not later than 60 days following her employment
termination (or death, if applicable), the Renewal Release has become effective
and is no longer subject to revocation under applicable law. Subject to the
foregoing and Section 12 hereof, payments and benefits under clause (d) or (e)
of this Section 3 will be paid (or commence to be paid in the case of the COBRA
reimbursement payments) to Ms. Savilia (or her estate, in the case of death) on
the first business day following the sixtieth (60th) day following her
termination of employment (or death, if applicable), and such first payment
shall include payment of any amounts that would otherwise be due prior thereto
(except that, in no event will any payment that becomes due (if ever) under
clause (d)(A) of this Section 3 be made earlier than January 1, 2017).

 



 3 

 

 

4.       Other than as expressly set forth in this Transition Agreement, Ms.
Savilia will not be eligible for any compensation or benefits from the Company
or any of its affiliates.

 

5.       Ms. Savilia makes the following promises, commitments, and
representations to the Company in consideration for the execution by the Company
of this Transition Agreement and the performance of its terms and conditions:

 

(a)Ms. Savilia, for herself and for her heirs, executors, administrators,
trustees, legal representatives and assigns, forever releases and discharges the
Company and its affiliates, partnerships, joint ventures, and related business
entities, and with respect to each of them, their predecessors, successors and
assigns, employee benefit plans or funds, and with respect to each such entity,
all of its or their past, present and/or future directors, officers, attorneys,
fiduciaries, agents, trustees, administrators, employees and assigns, whether
acting on behalf of the Company or in their individual capacities (collectively
the “Company Entities”) from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which Ms.
Savilia ever had, now has, or may have against any of the Company Entities by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence, or other matter, up to and including the date hereof,
including but not limited to claims for, under or based on:

 

(i)any claims for wrongful termination, retaliation, detrimental reliance,
defamation, invasion of privacy, intentional infliction of emotional distress,
or any other common law claims;

 

(ii)any claims for the breach of any written, implied or oral contract between
Ms. Savilia and the Company, including, but not limited to, any contract of
employment or investment;

 

(iii)any claims of discrimination, harassment or retaliation based on such
things as age, national origin, ancestry, race, religion, sex, sexual
orientation, marital status, or physical or mental disability or medical
condition;

 

(iv)any claims for payments of any nature, including but not limited to wages,
overtime pay, vacation pay, severance pay, commissions, bonuses and benefits or
the monetary equivalent of benefits, but not including any claims for
unemployment or workers’ compensation benefits (it being understood that the
Company shall not contest your application for unemployment insurance or
workers’ compensation benefits to the extent permitted under applicable law), or
for the severance consideration being provided to Ms. Savilia pursuant to
clauses (a), (b), (c), (d) and/or (e) of Section 3 above;

 

(v)all claims that Ms. Savilia has or that may arise under the common law and
all federal, state and local statutes, ordinances, rules, regulations and
orders, including but not limited to any claim or cause of action based on the
Fair Labor Standards Act, the Equal Pay Act, the Sarbanes Oxley Act of 2002,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act (ADEA), the Family and Medical Leave Act, the Americans with Disabilities
Act, the Civil Rights Acts of 1866, 1871 and 1991, the Rehabilitation Act of
1973, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the Vietnam
Era Veterans' Readjustment Assistance Act of 1974, the Uniformed Services
Employment and Reemployment Rights Act, Executive Order 11246, the New York
Labor Law, the New York Occupational Safety and Health Laws, the New York Equal
Pay Law, the New York State Human Rights Law, the New York Civil Rights Act, the
New York Worker Adjustment and Retraining Notification Act, the New York
Worker’s Compensation Retaliation Law, the New York City Administrative Code,
including the New York City Human Rights Act, any and all New York
“Whistleblower” statutes and laws, and any other state laws governing employee
rights, as each of them has been or may be amended; and

 



 4 

 



 

(vi)any claims for attorneys’ fees, costs, disbursements or the like.

 

Notwithstanding the foregoing, the release set forth in this Section 5(a)
(“Release”) shall not extend to: (i) those rights which as a matter of law
cannot be waived; (ii) claims, causes of action or demands of any kind that may
arise after the date hereof and that are based on acts or omissions occurring
after such date; (iii) claims for indemnification under any written agreement
between Ms. Savilia and the Company, or claims for coverage under any directors
and officers insurance policy applicable to Ms. Savilia; (iv) claims under
COBRA; (v) claims with respect to accrued and vested benefits or payments under
any employee benefit or equity plan of the Company; and (vi) claims to enforce
the terms of this Transition Agreement.

 

(b)Ms. Savilia represents and warrants that she has the full power and authority
to enter into this Transition Agreement, she does so knowingly and voluntarily,
and has not assigned, pledged, encumbered, or in any manner conveyed all or any
portion of the claims covered by the Release. Ms. Savilia agrees that anyone who
succeeds to any rights she may have, such as representatives, assigns, agents,
administrators, heirs, or executors, is bound by the Release.

 

(c)Except as otherwise expressly set forth in this Transition Agreement, Ms.
Savilia waives any right she may have to participate in or receive severance pay
or benefits under: (i) any program, arrangement, policy, practice, or plan of
any of the Company Entities or (ii) any agreement or understanding with any of
the Company Entities (including, but not limited to, the employment letter
agreement dated September 7, 2011 between the Company and Ms. Savilia (the “2011
letter agreement”) and the Term Sheet).

 

(d)In consideration of the mutual promises and undertakings in this Transition
Agreement, since the Release does not apply to any rights or claims that may
arise after the date this Transition Agreement is executed, Ms. Savilia hereby
agrees that she (or her estate in the case of her death) will renew and ratify
the Release by signing a Renewal and Ratification of General Release (the
“Renewal Release”) in the form attached hereto as Exhibit B. Notwithstanding
anything herein to the contrary, Ms. Savilia (or her estate in the case of her
death) must sign such Renewal Release no earlier than the first day after the
Separation Date and no later than the last day of the consideration period
specified in Section 2(c) of the Renewal Release. The parties agree and
understand that Ms. Savilia has the right to revoke this Transition Agreement
pursuant to Section 9(e) below and to revoke the Renewal Release pursuant to
Section 2(f) of that document. The parties further understand and agree that if
the Renewal Release has not become effective and non-revocable by the 60th day
after the Separation Date, all rights and obligations under this Transition
Agreement shall continue to be in effect, except that the Company shall have no
obligation to perform any of its obligations described in Section 3(a), 3(b),
3(c), 3(d) or 3(e) above.

 



 5 

 

 

6.       Ms. Savilia agrees to make herself available to cooperate with the
Company and its attorneys in connection with any matter that she worked on
during her employment with the Company or with any investigation of any claims
against the Company. Ms. Savilia understands and agrees that this cooperation
includes, but shall not be limited to, making herself available to the Company
and its attorneys upon reasonable notice for interviews and factual
investigations; appearing at the Company’s request to give testimony;
volunteering to the Company pertinent information; and turning over all relevant
documents to the Company that are or may come into her possession. The Company
will reimburse Ms. Savilia for all reasonable out-of-pocket expenses incurred by
her in connection with such cooperation, including reasonable attorneys’ fees,
costs and disbursements. Without limiting the generality of the foregoing, to
the extent that the Company seeks Ms. Savilia’s assistance, the Company will use
reasonable efforts, whenever possible, to provide her with reasonable advance
notice of its need for her and will attempt to coordinate with her the time and
place at which her assistance will be provided with the goal of minimizing the
impact of such assistance on any other pre-scheduled business commitment that
she may have.

 

7.       Ms. Savilia agrees, to the maximum extent permitted by law, that she
will not, at any time hereafter, commence, maintain, prosecute in as a party, or
permit to be filed by any other person on her behalf, any action or proceeding
of any kind (judicial or administrative) (on her own behalf and/or on behalf of
any other person and/or on behalf of or as a member of any alleged class of
person) in any court or agency, or participate in any action, suit or proceeding
(unless compelled by legal process or court order), against the Company Entities
with respect to any claim released pursuant to this Transition Agreement. Ms.
Savilia also warrants and represents that as of the date she signs this
Transition Agreement, she has not taken or engaged in any of the acts described
in the foregoing sentence. If, notwithstanding the foregoing promises, Ms.
Savilia violates this Section 7, she shall be required, to the maximum extent
permitted by law, to indemnify and hold harmless the Company Entities from and
against any and all demands, assessments, judgments, costs, damages, losses and
liabilities, and attorneys’ fees and other expenses which result from, or are
incident to, such violation. Nothing in this Transition Agreement shall be
construed to prevent Ms. Savilia from responding truthfully to a valid subpoena,
from filing a charge with, or participating in, any investigation conducted by a
governmental agency including the Equal Employment Opportunity Commission,
National Labor Relations Board, and/or any local human rights agency, and/or
responding as otherwise required by law. Nevertheless, by virtue of the
foregoing, Ms. Savilia has waived any relief available to her under any of the
claims or causes of action waived and released pursuant to this Transition
Agreement. Nothing in this Section 7 is intended or should be construed to apply
to any legal action by Ms. Savilia challenging the validity of this Transition
Agreement under the Older Workers Benefit Protection Act with respect to her
release of claims under the ADEA. Ms. Savilia affirms that she has been provided
with any and all leave requested under the Family and Medical Leave Act. Ms.
Savilia further affirms that she has disclosed to the Company any information
she has concerning any conduct involving the Company, and any of its affiliates
or any of their respective employees that she has any reason to believe may be
fraudulent or unlawful.

 

8.       Ms. Savilia is hereby advised to consult with an attorney prior to
executing this Transition Agreement. In that connection, Ms. Savilia
acknowledges that she has had the opportunity to review this Transition
Agreement and, specifically, the Release set forth in Section 5(a), with an
attorney of her choice prior to signing below. Ms. Savilia also agrees that she
is under no obligation to consent to the Release and that she has entered into
this Transition Agreement freely and voluntarily.

 

9.       Ms. Savilia acknowledges and agrees that:

 

 6 

 



 

(a)                The Release set forth in Section 5(a) above is a part of an
agreement between the Company and her that is written in a manner that she
understands. Under this Transition Agreement, the Company is giving her money
and other things of value (“Consideration”) that she would not otherwise be
entitled to receive, and Ms. Savilia acknowledges that such Consideration
exceeds any payment, benefit, or thing of value to which she might otherwise be
entitled under any policy, plan, or procedure of the Company.

 

(b)               She is being given twenty-one (21) days to consider and to
sign this Transition Agreement.

 

(c)                She is hereby advised by the Company to consult with an
attorney prior to signing this Transition Agreement.

 

(d)               If she should sign this Transition Agreement before the end of
the 21-day consideration period, such signing shall be considered notice to the
Company that she has given up her right to consider this Transition Agreement
for the full twenty-one (21) days.

 

(e)                She has seven (7) days following her signing of this
Transition Agreement to revoke this Transition Agreement. This Transition
Agreement will not become effective or enforceable until the seven (7) day
revocation period has expired. In the event that Ms. Savilia exercises her right
to revoke this Transition Agreement, neither the Company nor Ms. Savilia will
have any obligations under this Transition Agreement. If Ms. Savilia chooses to
revoke this Transition Agreement, she must do so in writing addressed and
delivered to the Company’s Chief Executive Officer, at the address of the
Company (195 Broadway, 25th Floor, New York, New York 10007) or by sending an
email to the Company’s Chief Executive Officer through the Company’s internal
email system (in either case, with a copy to the Company’s Vice President, Legal
and Business Affairs) before the expiration of the seven (7) day revocation
period. If Ms. Savilia delivers the revocation by hand or by electronic mail,
the revocation will be considered timely if it is delivered or e-mailed as
provided herein at the above address and/or e-mail addresses within seven (7)
days of Ms. Savilia’s signing of this Transition Agreement. If Ms. Savilia
delivers the revocation by mail, the revocation will be considered timely if it
is mailed to the address as provided above and postmarked within seven (7) days
of Ms. Savilia’s signing of this Transition Agreement.

 

(f)                By signing this Transition Agreement, Ms. Savilia is
releasing and waiving all claims against the Company Entities, including,
without limitation, any rights or claims arising under the Age Discrimination in
Employment Act (29 U.S.C. § 621, et seq.) or other similar laws. She is not
releasing or waiving any rights or claims that may arise under the Age
Discrimination in Employment Act after the date she signs this Transition
Agreement.

 

(g)                Nothing in this Transition Agreement shall be construed to
constitute a waiver of future claims or to prohibit Ms. Savilia from filing, or
participating in the investigation of, a Charge of Discrimination with the Equal
Employment Opportunity Commission or its state or local counterpart (i.e., a
state or local fair employment practices agency). However, to the fullest extent
permitted by law, Ms. Savilia is releasing her right to file a court action or
to seek or to accept individual remedies or damages, including monetary damages,
in any action filed on her behalf by any such federal, state, or local
administrative agency or other third party against any of the Company Entities,
and the Release shall apply with full force and effect to any proceeding arising
from or relating to such recourse including, but not limited to, the right to
monetary damages or other individual legal or equitable relief.

 

 7 

 



 

(h)               Ms. Savilia has had the opportunity to review and reflect on
all terms of this Transition Agreement, and she has not been subject to any
duress or other undue or improper influence interfering with the exercise of her
free will to sign this Transition Agreement. She knowingly and voluntarily
agrees to all of the terms set forth in this Transition Agreement, and she
knowingly and voluntarily intends to be legally bound by them.

 

(i)                 Ms. Savilia agrees to complete an orderly, satisfactory and
thorough turnover of all her files, data and information pertaining to all
deals, business and financial models, data and tools she worked on while
employed by the Company through the Separation Date and to return to the Company
all property in any form whatsoever (including but not limited to files, data,
discs, drives, laptops, or any storage device for any data) containing
information that pertains in any manner to the Company’s business, whether
stored on Company equipment or otherwise, which is or was under Ms. Savilia’s
custody or control. Ms. Savilia also agrees to provide her personal electronic
devices that she used for business purposes to the Company for inspection so
that they may be wiped of all Company data, information and trade secrets.

 

(j)                 Ms. Savilia acknowledges and agrees that she remains subject
to and shall continue to comply with all the obligations and restrictions set
forth in the Employee Non-Disclosure, Non-Competition and Invention Assignment
between the Company (formerly The Knot Inc.) and Ms. Savilia dated the 7th day
of September of an undated year (the “Employee Agreement”), which terms are
ratified, reaffirmed and incorporated herein by reference. In accordance with
the Defend Trade Secrets Act of 2016, Ms. Savilia is hereby notified that she
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (A) is made (i) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

10.        Notwithstanding anything herein to the contrary, nothing in this
Transition Agreement, including the terms regarding confidentiality, prohibits
Ms. Savilia from reporting possible violations of federal law or regulation to
any governmental agency or entity including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Ms. Savilia further acknowledges and
agrees that she does not need the prior authorization of the Company to make any
such reports or disclosures and are not required to notify the Company that she
has made such reports or disclosures. In addition, the Release does not limit
Ms. Savilia’s right to contact the Securities and Exchange Commission or receive
a monetary award from the Securities and Exchange Commission as an whistleblower
pursuant to the bounty provision under Section 922(a)-(g) of the Securities
Exchange Act of 1934, as amended, or directly from any other federal or state
agency pursuant to a similar program, but the parties intend that the Release
otherwise be construed as broadly as lawfully possible.

 

11. Subject to Section 10 above, Ms. Savilia warrants and agrees that she will
not make or induce others to make any written or oral statements that disparage
or demean the Company or any of its affiliates, or the Company’s or any of its
affiliates’ officers, directors, employees, stockholders, managers, members,
representatives, products, or services, except if testifying truthfully under
oath pursuant to a lawful court order or subpoena or the equivalent, including
arbitral orders. The Company agrees to instruct its officers and directors not
to make any written or oral statements that disparage or demean Ms. Savilia.
Nothing herein is intended to prevent Ms. Savilia from filing a charge with or
cooperating in an investigation conducted by any governmental agency. The
parties hereto agree that employment inquiries made on Ms. Savilia’s behalf by
prospective employers will include providing only Ms. Savilia’s dates of
employment, job title, and work location, and the Company will provide no
further or additional information in response to inquiries by such prospective
employers, except that the Company may refer such prospective employers to the
Company’s public filings with respect to Ms. Savilia (including the Current
Report(s) on Form 8-K filed by the Company in September 2016 regarding
Ms.Savilia’s departure from the Company).

 

 8 

 



 

12.        409A and Other Tax Matters.

 

(a)                All payments and benefits payable hereunder shall be subject
to applicable federal, state and local withholding requirements. The intent of
the parties is that payments and benefits under this Transition Agreement comply
with or be exempt from Section 409A of the Internal Revenue Code and the
regulations and guidance promulgated thereunder (“Section 409A”) and,
accordingly, to the maximum extent permitted, this Transition Agreement shall be
interpreted in a manner consistent with such intent.

 

(b)               A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Transition Agreement providing
for the payment of any amounts or benefits upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Transition Agreement, references to a “termination,” “termination of employment”
or like terms shall mean “separation from service.”

 

(c)                All expenses or other reimbursements paid to Ms. Savilia
under this Transition Agreement that are taxable income to Ms. Savilia shall in
no event be paid later than the end of the calendar year next following the
calendar year in which Ms. Savilia incurs such expense or pays such related tax.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement of in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, and (iii) such payments shall be made on or
before the last day of Ms. Savilia’s taxable year following the taxable year in
which the expense occurred.

 

(d)               For purposes of Section 409A, Ms. Savilia’s right to receive
any installment payments pursuant to this Transition Agreement shall be treated
as a right to receive a series of separate and distinct payments. Whenever a
payment under this Transition Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 30 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(e)                Notwithstanding anything to the contrary in this Transition
Agreement, if on the date of Ms. Savilia’s separation from service (as defined
in Treasury Regulation §1.409A-1(h)) with the Company, she is a specified
employee (as defined in Code Section 409A and Treasury Regulation §1.409A-1(i)),
no payment constituting the “deferral of compensation” within the meaning of
Treasury Regulation §1.409A-1(b) and after application of the exemptions
provided in Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall
be made to her at any time prior to the earlier of (a) the expiration of the six
(6) month period following her separation from service, and (b) her death, and
any such amounts deferred during such period shall instead be paid in a lump sum
to Ms. Savilia (or, if applicable, her estate) on the first payroll payment date
following the date of expiration of such six (6) month period or, if applicable,
her death.

 

 9 

 



(f)                Ms. Savilia acknowledges that the Company has advised her to
obtain her own tax advice regarding this Transition Agreement. Notwithstanding
anything to the contrary in the 2011 letter agreement, Ms. Savilia further
agrees and understands that she shall be solely liable for any and all taxes,
interest and/or penalties imposed by any lawful taxing authority relating to
taxes due as a result of Section 409A on account of any payments made or deemed
to be made to her hereunder or pursuant to any Company arrangements that may be
deemed to be deferred compensation under Section 409A, and the Company shall not
indemnify her against any and all taxes, interest and/or penalties that may be
imposed by any taxing authority in the event of a determination of
non-compliance with Section 409A.

 

13.       If any provision of this Transition Agreement is held to be
unenforceable, such provision shall be considered to be distinct and severable
from the other provisions of this Transition Agreement, and such
unenforceability shall not affect the validity and enforceability of the
remaining provisions.

 

14.       Ms. Savilia and the Company acknowledge that in executing this
Transition Agreement they have not relied on any statements, promises, or
representations made by the other party except as specifically memorialized in
this Transition Agreement. This Transition Agreement, including the terms of the
Employee Agreement being incorporated herein pursuant to Section 9(j) of this
Agreement, constitutes the complete agreement of the parties on or in any way
related to the subject matter addressed herein, and, except as expressly set
forth herein, this Transition Agreement and the Employee Agreement supersede and
cancel all previous agreements or understandings between Ms. Savilia and the
Company (including, without limitation, the 2011 letter agreement and the Term
Sheet).

 

15.       The waiver by any party hereto of a breach of any of the provisions of
this Transition Agreement shall not operate or be construed as a waiver of any
other provision of this Transition Agreement or a waiver of any subsequent
breach of the same provision.

 

16.       The parties agree and acknowledge that: (i) this Transition Agreement
may not be modified, altered, or changed except upon the express written consent
of both parties hereto; and (ii) this Transition Agreement will be governed by
and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws principles thereof.

 

17.       The parties hereby agree to, and hereby do, submit to personal
jurisdiction in the State of New York with respect to any action by the Company
or Ms. Savilia relating to or arising out of this Transition Agreement. Both the
Company and Ms. Savilia agree that any action relating to or arising out of this
Transition Agreement shall be instituted and prosecuted exclusively in the state
or federal courts of competent jurisdiction for New York County, New York, and
Ms. Savilia and the Company consent to the venue therein and hereby further
waive any right to a change of venue or any defense of inconvenient forum.
Nothing in this provision is intended to operate as a waiver of any right of
either party to remove to federal court an action originally filed in state
court. The Company and Ms. Savilia each hereby irrevocably waive any right to a
trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Transition Agreement.

 

18.       The language of all parts of this Transition Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.

 

 10 

 



19.       This Transition Agreement will bind, inure to the benefit of, and be
enforceable by, Ms. Savilia and her heirs, executors, administrators, and legal
representatives, and the Company and its successors and assigns. If the Company
is merged into or consolidated with another entity, the provisions of this
Transition Agreement will be binding upon and inure to the benefit of the entity
surviving such merger or resulting from such consolidation. The Company may also
assign its rights under this Transition Agreement to any of its affiliates. In
the event the Company sells all, or substantially all, of its assets, it will
use its reasonable efforts to require the purchaser of such assets to assume
this Transition Agreement and the Company’s obligations thereunder.

 

20.       The payments required to be made by the Company to or on behalf of Ms.
Savilia pursuant to this Transition Agreement may be made by the Company or any
of its affiliates.

 

21.       Execution of this Transition Agreement and payment of the
consideration set forth herein does not constitute an admission by the Company
or Ms. Savilia of any violation of any civil rights or other employment
discrimination statute or any other legal provision, regulation, ordinance,
order or action under statute or common law, including without limitation those
laws enumerated herein.

 

22.       The parties may execute this Transition Agreement in one or more
counterparts, all of which together shall constitute a single instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 11 

 

 

Each of the undersigned acknowledges that she or it (a) has read and fully
understands all the terms and conditions of this Transition Agreement, (b) has
had sufficient time to consider this Transition Agreement and to consult about
it with an attorney, and (c) is signing it knowingly, voluntarily, and
willingly.

 

 



KRISTIN SAVILIA         By: /s/ Kristin Savilia     Kristin Savilia   Dated:
September 14, 2016  

 

 

XO GROUP INC.       By:  /s/ Michael Steib     Michael Steib   Its: Chief
Executive Officer and President   Dated:  September 14, 2016  

 

  

 

 12 

 

 

EXHIBIT A

 

TERMS AND CONDITIONS OF TRANSITION, SEPARATION AND

GENERAL RELEASE AGREEMENT WITH KRISTIN SAVILIA

 

 

The following term sheet (this “Term Sheet”) is between Kristin Savilia (“you”)
and XO Group Inc. (“XO Group” or the “Company”) and sets forth the principal
terms and conditions pursuant to which you will continue to provide services to
the Company through a transition period. This term sheet is binding on the
parties until such time when a Transition, Separation and General Release
Agreement (“Transition Agreement”), containing the comprehensive terms and
conditions applicable to the arrangements contemplated hereunder, is executed,
and once executed, such Transition Agreement will supersede and replace this
Term Sheet in all respects.

 

Separation from Employment

Separation from your employment with the Company will be effective December 31,
2016, unless an earlier separation event occurs (such actual date of separation,
the “Separation Date”). The period of time between the effective date of the
Term Sheet and the Separation Date is hereinafter referred to as the “Transition
Period.” The parties acknowledge and agree that the effectiveness of this Term
Sheet is (and any and all references to the effective date of this Term Sheet
are) conditioned upon your execution and effectiveness of the Release (as
defined below).

 

You acknowledge that as of September 7, 2016, you have resigned from all offices
and positions held with the Company, its subsidiaries and affiliates, except for
your continued employment as Senior Adviser, Local Marketplace as provided
below.

 

 



 

 



 

Transition Period Services

During the Transition Period, you will serve on a regular full-time basis as a
non-officer employee of the Company and have the title of Senior Advisor, Local
Marketplace, and will perform such duties as are requested by the Company (which
duties will generally include, but not be limited to, the diligent and
cooperative transition of your duties and responsibilities from your prior role
as the Company’s President, Local Marketplace).

 

In performing your duties, you agree to use your best efforts, business
judgment, skills, and knowledge to the advancement of the business and interests
of the Company and its affiliates and you agree to serve the Company loyally and
faithfully, and in accordance with all Company policies in effect. Any 2016
bonus award and/or option/restricted stock vesting acceleration payable to you
under this Term Sheet and Transition Agreement are conditioned upon your
continued performance of these services through the end of 2016 (unless the
cessation of such services occurs as a result of the Company terminating your
employment without Cause (as Cause is defined in the Letter Agreement (defined
below)) more than 30 days after the effective date of this Term Sheet, despite
your complying with the foregoing and your other obligations under this Term
Sheet and Transition Agreement, in which case you will still be eligible to
receive such award and vesting acceleration, as set forth herein and subject to
the release requirements described below).

 

Salary and Benefit Continuation During the Transition Period, You will receive
continuation of your current base salary payments in accordance with the
Company’s standard payroll policies and will continue to participate on an
active employee basis in all Company sponsored welfare and benefit plans. You
will also be entitled to use personal time and vacation benefits during the
Transition Period at the same level and in the same manner that You used such
time prior to the date of this Term Sheet and Transition Agreement so long as
you continue to comply with your performance obligations under this Term Sheet
and Transition Agreement.   In the event that the Company terminates Your
employment without Cause more than 30 days after the effective date of this Term
Sheet, you will still be paid or provided the substantial equivalent of such
salary and benefits through December 31, 2016. Accrued Wages and Benefits At the
end of the Transition Period, you will receive your accrued and unpaid wages
(salary and paid time off, if any) through the Separation Date (in accordance
with the Company’s standard payroll policies) as required by applicable law,
unreimbursed business expenses (in accordance with usual Company policies and
practice), to the extent not theretofore paid, and vested benefits under the
Company's 401(k) plan, as applicable.

 

 

 2 

 

 

2016 Annual Cash Incentive Award You will continue to be eligible to receive a
performance-based bonus award for the Company’s 2016 fiscal year, the amount of
which will be determined based on performance in a manner consistent with the
Company’s past practices for awarding bonuses and full compliance with the terms
of the Transition Agreement, except that the 2016 bonus award will be paid to
you, less applicable withholdings and deductions, on or by the next practicable
payroll date following the first business day following the effectiveness of the
Additional Release (as defined below) (but in no event earlier than January 1,
2017 or later than March 15, 2017, and assuming your execution of the Additional
Release occurs on December 31, 2016 and such Additional Release becomes
effective without revocation, such bonus award shall be paid no later than
January 15, 2017).  The foregoing and the vesting acceleration described below
will (i) be subject to your continuing to provide services to the Company’s
satisfaction through the end of 2016 (unless the cessation of such services
occurs more than 30 days after the effective date of this Term Sheet as a result
of the Company terminating your employment without Cause, as provided above, in
which case you will still be eligible to receive such award and vesting
acceleration on the terms set forth herein) and (ii) be conditioned on the
effectiveness of the Additional Release occurring by no later than the first 60
days of 2017. Stock-Based Awards

Subject to the conditions above, the Company will take action to cause the
vesting of 24,830 unvested shares of restricted stock, and unvested options to
purchase 10,964 shares of stock, outstanding and held by you that would have
vested in March 2017 had you continued employment through to the applicable
vesting date. Such vesting will be effective as of the first business day
following the effectiveness of the Additional Release. The foregoing will be
subject to compliance with the Company’s insider trading policy and applicable
securities laws and stock exchange rules and regulations.  These shares of
restricted stock and options were granted to you under the terms of the
Company’s 2009 Stock Incentive Plan (the “Plan”).

 

You hereby acknowledge and agree that all other stock-based awards (including
options) that have been granted to you under the Plan, which remain outstanding
and unvested or unexercisable as of the Separation Date, shall be immediately
forfeited, terminated and cancelled for no consideration, and shall cease to be
outstanding.

 

You also acknowledge and agree that all such stock-based awards that are vested
and/or exercisable as of the Separation Date shall be subject to the terms and
conditions of the Plan and the applicable award agreements.

 

 



 3 

 

 



Special Termination Payment Notwithstanding the foregoing, in the event the
Company terminates your employment without Cause within the 30-day period after
the effective date of this Term Sheet, conditioned upon your execution of the
Additional Release on such termination date, and such Additional Release becomes
effective without revocation, you will be entitled to receive (A) a lump sum
payment equal to your annualized base salary, which shall be paid to you as soon
as practicable following the effectiveness of the Additional Release, but shall
be paid no later than thirty (30) days after the Company’s termination of you
without Cause, and (B) reimbursement of the cost of continuation coverage
pursuant to COBRA for twelve (12) months following such termination, to the
extent you timely elect such continuation coverage and are eligible, subject to
the terms of the applicable Company plan(s) and applicable law or rules
applicable to such group health insurance plan(s). The COBRA reimbursement
payments shall commence to be paid to you as soon as practicable following the
effectiveness of the Additional Release. Death/Disability Payments If, during
the Transition Period, you die or become disabled (within the meaning of Section
409A of the Internal Revenue Code), provided that you were still in compliance
with your obligations under the Transition Agreement immediately prior to such
death or disability, you (or, your estate in case of death) will continue to be
entitled to the bonus award and the vesting acceleration of options and
restricted stock as provided herein. No Additional Payments

Other than as expressly set forth herein, You will not be eligible for any
compensation or benefits from the Company or any of its subsidiaries or
affiliates.

 

For the avoidance of doubt, except as specifically set forth above, You will not
be entitled to any severance or other payments or benefits under your letter
agreement with the Company dated September 7, 2011 (your “Letter Agreement”) or
any prior agreement. You will agree to waive any and all rights to payment or
benefits under such agreements.

 

Release of Claims

The Transition Agreement will contain a customary release of claims in favor of
the Company and its affiliates (the “Release”). A Release will be executed at
the signing of the Transition Agreement and an additional Release (the
“Additional Release”) will be executed on the Separation Date. The Release and
Additional Release will provide that the Company will not contest your
application for unemployment insurance or workers’ compensation benefits to the
extent permitted by applicable law.

 

All payments and benefits provided under this Term Sheet and Transition
Agreement will be conditioned on your execution and non-revocation of both the
Release and Additional Release, except in the case of death or disability
rendering You unable to sign the Additional Release, in which case the payments
and benefits provided under this Term Sheet and Transition Agreement shall still
be provided to you or your estate.

 

 



 4 

 

  

Restrictive Covenants You will agree that the terms and conditions set forth in
that certain Employee Non-Disclosure, Non-Competition and Invention Assignment
Agreement executed by you on September 7 of an undated year will remain in full
force and effect. Without limiting the generality of the foregoing, during the
twelve-month period immediately following the Separation Date (the “Restricted
Period”), you will agree not to, directly or indirectly (i) engage in any
business activity that competes with any business currently conducted by the
Company or any of its subsidiaries, (ii) solicit, recruit or hire any employee
of the Company to work for a third party other than the Company or engage in any
activity that would cause any employee to violate any agreement with the
Company, or (iii) solicit, entice or induce any customer or supplier to become a
customer or supplier of any other person or entity engaged in any competitive
business or to cease doing business with the Company.   Non-Disparagement You
will agree not to make or induce others to make any written or oral statements
that disparage or demean the Company or any of its affiliates, or the Company’s
or any of its affiliates’ officers, directors, employees, stockholders,
managers, members, representatives, products, or services.  The Company will
agree to instruct its officers and directors not to make any written or oral
statements that disparage or demean You. Indemnification Nothing in this Term
Sheet and Transition Agreement will be construed as waiving or releasing Your
right to indemnification to which you are currently entitled pursuant to your
indemnification agreement with the Company, dated September 6, 2011. Permitted
Reporting Nothing in this Term Sheet or the Transition Agreement, including any
terms regarding confidentiality, prohibits or will prohibit the you from
reporting possible violations of federal law or regulation to any governmental
agency or entity including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.  You further acknowledge and agree that you do not
need the prior authorization of the Company to make any such reports or
disclosures and are not required to notify the Company that you have made such
reports or disclosures. Governing Law State of New York, without reference to
its principles of conflicts of law. Miscellaneous

This Term Sheet and Transition Agreement will supersede all rights, benefits and
obligations under your current employment letter agreement with the Company
dated September 7, 2011 or any prior agreement. The parties hereto agree that
employment inquiries made on your behalf by prospective employers will include
the Company providing only your dates of employment, job title, and work
location, and the Company will provide no further or additional information in
response to inquiries by such prospective employers, except that the Company may
refer such prospective employers to the Company’s public filing with respect to
you (including any Form 8-K or Form 8-K/A filed by the Company in September 2016
regarding your transition or departure from the Company). 

 

*******************

 

 

 5 

 



 

By signing below, the parties agree that they shall work together in good faith,
to promptly complete and execute the Transition Agreement and ancillary
documents (if any) that are consistent in all respects with these terms.

 



XO GROUP INC.               /s/ Michael Steib   By: Michael Steib, CEO and
President   Date:  September 8, 2016  

 

 

/s/ Kristin Savilia   Kristin Savilia         Date: September 8, 2016  

 



 



 6 

 

 

EXHIBIT B

 

 

RENEWAL AND RATIFICATION OF GENERAL RELEASE1

 

I, Kristin Savilia, hereby state as follows:

 

1.             In accordance with the Transition, Separation and General Release
Agreement (“Transition Agreement”) between XO Group Inc. (the “Company”) and me
that was entered into as of September 14, 2016, and in consideration of the
mutual promises and undertakings described in the Transition Agreement, I hereby
renew and ratify the general release of all claims against the Company contained
in Section 5(a) of the Transition Agreement (the “Transition Agreement
Release”). Accordingly, I make the following promises, commitments, and
representations to the Company in consideration for the execution by the Company
of the Transition Agreement and this Renewal and Ratification of General Release
(“Renewal Release”), and the performance of the Transition Agreement’s terms and
conditions:

 

(a)I, for myself and for my heirs, executors, administrators, trustees, legal
representatives and assigns, forever release and discharge the Company Entities
(defined in Section 5(a) of the Transition Agreement) from any and all claims,
demands, causes of action, fees and liabilities of any kind whatsoever, whether
known or unknown, which I ever had, now have, or may have against any of the
Company Entities by reason of any act, omission, transaction, practice, plan,
policy, procedure, conduct, occurrence, or other matter, up to and including the
date hereof, including but not limited to claims for, under or based on:

 

a.any claims for wrongful termination, retaliation, detrimental reliance,
defamation, invasion of privacy, intentional infliction of emotional distress,
or any other common law claims;

 

b.any claims for the breach of any written, implied or oral contract between me
and the Company, including, but not limited to, any contract of employment or
investment;

 

c.any claims of discrimination, harassment or retaliation based on such things
as age, national origin, ancestry, race, religion, sex, sexual orientation,
marital status, or physical or mental disability or medical condition;

 

d.any claims for payments of any nature, including but not limited to wages,
overtime pay, vacation pay, severance pay, commissions, bonuses and benefits or
the monetary equivalent of benefits, but not including any claims for
unemployment or workers’ compensation benefits (it being understood that the
Company shall not contest your application for unemployment insurance or
workers’ compensation benefits to the extent permitted under applicable law), or
for the severance consideration being provided to me pursuant to clauses (a),
(b), (c), (d) and/or (e) of Section 3 of the Transition Agreement;

 

e.all claims that I have or that may arise under the common law and all federal,
state and local statutes, ordinances, rules, regulations and orders, including
but not limited to any claim or cause of action based on the Fair Labor
Standards Act, the Equal Pay Act, the Sarbanes Oxley Act of 2002, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act (ADEA),
the Family and Medical Leave Act, the Americans with Disabilities Act, the Civil
Rights Acts of 1866, 1871 and 1991, the Rehabilitation Act of 1973, the National
Labor Relations Act, the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act, the Vietnam Era Veterans'
Readjustment Assistance Act of 1974, the Uniformed Services Employment and
Reemployment Rights Act, Executive Order 11246, the New York Labor Law, the New
York Occupational Safety and Health Laws, the New York Equal Pay Law, the New
York State Human Rights Law, the New York Civil Rights Act, the New York Worker
Adjustment and Retraining Notification Act, the New York Worker’s Compensation
Retaliation Law, the New York City Administrative Code, including the New York
City Human Rights Act, any and all New York “Whistleblower” statutes and laws,
and any other state laws governing employee rights, as each of them has been or
may be amended; and

 

 



1 Subject to non-substantive customization for execution by Ms. Savilia’s estate
in the case of her death.

 

 



 1 

 

 

 

f.any claims for attorneys’ fees, costs, disbursements or the like.

 

Notwithstanding the foregoing, the release set forth in this Section 1(a)
(“Release”) shall not extend to: (i) those rights which as a matter of law
cannot be waived; (ii) claims, causes of action or demands of any kind that may
arise after the date hereof and that are based on acts or omissions occurring
after such date; (iii) claims for indemnification under any written agreement
between me and the Company, or claims for coverage under any directors and
officers insurance policy applicable to me; (iv) claims under COBRA; (v) claims
with respect to accrued and vested benefits or payments under any employee
benefit or equity plan of the Company; and (vi) claims to enforce the terms of
this Release.

 

(b)       I represent and warrant that I have the full power and authority to
enter into this Renewal Release, I do so knowingly and voluntarily, and have not
assigned, pledged, encumbered, or in any manner conveyed all or any portion of
the claims covered by this Renewal Release. I agree that anyone who succeeds to
any rights I may have, such as representatives, assigns, agents, administrators,
heirs, or executors, is bound by this Renewal Release and the Transition
Agreement Release.

 

(d)       Except as otherwise expressly set forth in the Transition Agreement, I
waive any right I may have to participate in or receive severance pay or
benefits under: (i) any program, arrangement, policy, practice, or plan of any
of the Company Entities or (ii) any agreement or understanding with any of the
Company Entities (including, but not limited to, the employment letter agreement
dated September 7, 2011 between the Company and Ms. Savilia).

 

2.       I further acknowledge and agree that:

 

(a)       The Transition Agreement Release, which is incorporated by reference
herein, is a part of an agreement between me and the Company that is written in
a manner which I understand. Under the Transition Agreement, the Company is
giving me money and other things of value which I would not otherwise be
entitled to receive.

 

(b)       The Release set forth in Section 1(a) of this Renewal Release is a
part of an agreement between me and the Company that is written in a manner that
I understand. Under the Transition Agreement, the Company is giving me money and
other things of value that I would not otherwise be entitled to receive.

 

 2 

 



(c)       I am being given twenty-one (21) days to consider and to sign this
Renewal Release.

 

(d)       I am hereby advised by the Company to consult with an attorney prior
to executing this Renewal Release.

 

(e)       If I should sign this Renewal Release before the end of the 21-day
consideration period, such signing shall be considered notice to the Company
that I have given up my right to consider this Renewal Release for the full
twenty-one (21) days.

 

(f)       I have seven (7) days following my execution of this Renewal Release
to revoke this Renewal Release. This Renewal Release will not become effective
or enforceable until the seven (7) day revocation period has expired. In the
event that I exercise my right to revoke this Renewal Release, neither the
Company nor I will have any obligations under this Renewal Release. If I choose
to revoke this Renewal Release, I understand that I must do so in writing
addressed and delivered to the Company’s Chief Executive Officer, at the address
of the Company (195 Broadway, 25th Floor, New York, New York 10007) or by
sending an email to the Company’s Chief Executive Officer through the Company’s
internal email system (in either case, with a copy to the Company’s Vice
President, Legal and Business Affairs) before the expiration of the seven (7)
day revocation period. If I deliver the revocation by hand or by electronic
mail, the revocation will be considered timely if it is delivered or e-mailed as
provided herein at the above address and/or e-mail addresses within seven (7)
days of my signing of this Renewal Release. If I deliver the revocation by mail,
the revocation will be considered timely if it is mailed to the address as
provided above and postmarked within seven (7) days of my signing of this
Renewal Release.

 

(g)       By signing this Renewal Release, I am releasing and waiving all claims
against the Company Entities, including, without limitation, any rights or
claims arising under the Age Discrimination in Employment Act (29 U.S.C. § 621,
et seq.) or other similar laws. I am not releasing or waiving any rights or
claims that may arise after the date I execute this Renewal Release.

 

(h)       Nothing in this Renewal Release or in the Transition Agreement shall
be construed to constitute a waiver of future claims or to prohibit me from
filing, or participating in the investigation of, a Charge of Discrimination
with the Equal Employment Opportunity Commission or its state or local
counterpart (i.e., a state or local fair employment practices agency). However,
by signing this Renewal Release and the Transition Agreement, I understand and
agree that I am waiving any right to recover monetary damages (including, but
not limited to, attorneys’ fees and costs), equitable relief, and/or
reinstatement with respect to any claims or causes of action released and/or
waived in this Renewal Release or in the Transition Agreement.



(i)       I have had the opportunity to review and reflect on all terms of this
Renewal Release, and I have not been subject to any duress or other undue or
improper influence interfering with the exercise of my free will to execute this
Renewal Release. I knowingly and voluntarily agree to all of the terms set forth
in this Renewal Release, and I knowingly and voluntarily intend to be legally
bound by them.

 

(j)       I agree to complete an orderly, satisfactory and thorough turnover of
all my files, data and information pertaining to all deals, business and
financial models, data and tools I worked on while employed by the Company
through my employment termination date and to return to the Company all property
in any form whatsoever (including but not limited to files, data, discs, drives,
laptops, or any storage device for any data) containing information that
pertains in any manner to the Company’s business, whether stored on Company
equipment or otherwise, which is or was under my custody or control. I also
agree to provide my personal electronic devices that I used for business
purposes to the Company for inspection so that they may be wiped of all Company
data, information and trade secrets.

 



 3 

 

 

(k)       I acknowledge and agree that I remain subject to and will continue to
comply with all the obligations and restrictions set forth in the Employee
Non-Disclosure, Non-Competition and Invention Assignment between me and the
Company (formerly The Knot Inc.) dated the 7th day of September of an undated
year, which terms are ratified, reaffirmed and incorporated herein by reference.
In accordance with the Defend Trade Secrets Act of 2016, I have been notified
that I will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that: (A) is made (i) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

3.       Permitted Reporting. I acknowledge and agree that nothing in this
Agreement including the terms regarding confidentiality, prohibits me from
reporting possible violations of federal law or regulation to any governmental
agency or entity including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. I further acknowledge and agree that I do not need
the prior authorization of the Company to make any such reports or disclosures
and am not required to notify the Company that I have made such reports or
disclosures. In addition, this Renewal Release does not limit my right to
contact the Securities and Exchange Commission or receive a monetary award from
the Securities and Exchange Commission as an whistleblower pursuant to the
bounty provision under Section 922(a)-(g) of the Securities Exchange Act of
1934, as amended, or directly from any other federal or state agency pursuant to
a similar program, but my intention is that this Renewal Release otherwise
should be construed as broadly as lawfully possible.

 

I acknowledge that I (a) have read and fully understand all the terms and
conditions of this Renewal Release and the Transition Agreement, (b) have had
sufficient time to consider this Renewal Release and the Transition Agreement
and to consult about both documents with an attorney, and (c) am signing this
Renewal Release knowingly, voluntarily, and willingly.

 

KRISTIN SAVILIA

 



 





Signature

 

Date Signed: ______________________



 

 



 4 

